Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Scott Robinson seeks to appeal the district court’s order denying his 28 U.S.C. § 2255 (2012) motion as untimely. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Robinson, No. 5:02-cr-00080-H-1; 5:13-cv-00463-H (E.D.N.C. July 1, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and.argument would not aid the decisional process.
AFFIRMED.